1 Christopher J. Fry, Esq. (SBN: 298874)
    Email: cfry@frylawcorp.com
2 FRY LAW CORPORATION
  980 9th Street, 16th Floor
3 Sacramento, California 95814
  Telephone: (916) 291-0700
4 Facsimile: (916) 848-0256
5 Attorneys for Plaintiffs,
  PAUL LEHR and COLLEEN LEHR
6
7
8                             UNITED STATES DISTRICT COURT
9    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11
12   PAUL LEHR and COLLEN LEHR,               CASE NO.: 2:17-cv-01188 WBS GGH

13              Plaintiffs,                   STIPULATION RE CONDITIONAL
                                              NON-OPPOSITION OF EX PARTE
14        vs.                                 APPLICATION; REQUEST TO REVISE
                                              TRIAL AND SOME RELATED DATES
15   FRANK M. PERRI; PERRI ELECTRIC,
     INC., a California Corporation; PERRI    [Proposed Order filed concurrently
16   ELECTRIC INC. PROFIT SHARING PLAN;       herewith.]
     PERRI ELECTRIC INC. PROFIT SHARING
17   TRUST FUND; and DOES 1-50,               Date: TBD
                                              Time: TBD
18              Defendants.                   Courtroom: TBD
                                              Judge: Hon. William B. Shubb
19
                                              Trial: June 25, 2019
20
                                              Action Filed: June 7, 2017
21
22
23
24
25
26
27
28


                   STIPULATION RE CONDITIONAL NON-OPPOSITION
                                                        1          IT IS HEREBY AND AGREED, between Plaintiffs PAUL LEHR and COLLEN
                                                        2   LEHR (“Plaintiffs”), Defendants FRANK M. PERRI and PERRI ELECTRIC, INC., a
                                                        3   California Corporation; (collectively “Defendants”), through their respective counsel of
                                                        4   record, as follows:
                                                        5          WHEREAS, on January 7, 2019, Plaintiffs filed their “Ex Parte Application to
                                                        6   Extend Expert Report Deadlines” and supporting documents;
                                                        7
                                                                   WHEREAS, on January 9 and January 10, the Parties continued to meet and
                                                        8
                                                            confer and have come to a conditional agreement subject to the Court’s approval;
                                                        9
                                                                   WHEREAS, Defendants have reviewed the Application and do not wish to file
                                                       10
                                                            any opposition so long as the deadlines are extended as follows;
                                                       11
                                                                   WHEREAS, the Parties have agreed to retroactively extend the time to produce
                                                       12
                                                            expert reports to January 4, 2019 considering Plaintiffs’ production timely;
PALMER LAW GROUP




                                                       13
                                                                   WHEREAS, the Parties have agreed that Defendants’ disclosure of rebuttal
                   2443 Fair Oaks Boulevard, No. 545

                      Telephone: (916) 972-0761




                                                       14
                        Sacramento, CA 95825




                                                            expert witness reports shall be extended to February 20, 2019;
                                                       15
                                                                   WHEREAS, the Parties have agreed that both sides’ deadline to conduct expert
                                                       16
                                                            discovery shall be extended to March 6, 2019;
                                                       17
                                                                   WHEREAS, the Parties have agreed to extend both sides’ deadline to hear
                                                       18
                                                            dispositive motions to April 8, 2019;
                                                       19
                                                                   WHEREAS, on June 7, 2017, Plaintiffs filed their Complaint against Defendants;
                                                       20
                                                                   WHEREAS, on October 31, 2017, Defendants filed their Answer;
                                                       21
                                                                   WHEREAS, Defendants have reviewed their Answer and wish to slightly amend
                                                       22
                                                       23   it to include an additional affirmative defense (a “redline” version is attached hereto as

                                                       24   Exhibit A.);

                                                       25          WHEREAS, Plaintiffs do not wish to oppose Defendants’ request to file the

                                                       26   Amended Answer;

                                                       27          WHEREAS, the Parties have agreed that Defendants’ Amended Answer be filed

                                                       28   within three (3) business days of the Court signing the order allowing it;
                                                                   WHEREAS, the Parties have agreed that Plaintiffs shall have ninety (90) days
                                                                      OBJECTION TO MOSES JOSEPH’S MOTION TO CONTINUE HEARING
                                                                                                 1
                                                        1   from the date of filing to conduct limited scope discovery relating to the amendment;
                                                        2          WHEREAS, the Parties have agreed the Plaintiffs’ deadline to hear discovery
                                                        3   motions within the limited scope of the amendment be extended to one-hundred ten
                                                        4   days from the date of filing the amendment;
                                                        5          WHEREAS, the Parties initially submitted stipulations to this affect but were
                                                        6   notified that the trial must be continued in order to preserve scheduling limitations;
                                                        7
                                                                   WHEREAS, the Parties now agree to continue trial on this matter to August 13,
                                                        8
                                                            2019 at 9:00 a.m.;
                                                        9
                                                                   WHEREAS, the Parties now also agree to continue the Pretrial Conference to
                                                       10
                                                            June 10, 2019 at 1:30 p.m.;
                                                       11
                                                                   WHEREAS, good cause exists for granting the Ex Parte Application based on the
                                                       12
                                                            Parties’ request to extend theses deadline in accordance with Federal Rules of Civil
PALMER LAW GROUP




                                                       13
                                                            Procedure;
                   2443 Fair Oaks Boulevard, No. 545

                      Telephone: (916) 972-0761




                                                       14
                        Sacramento, CA 95825




                                                                   Good cause having been shown, the Parties respectfully request that the Court
                                                       15
                                                            grant the Ex Parte Application and extend these deadlines as set forth above.
                                                       16
                                                                   NOW THEREFORE, the Parties HEREBY STIPULATED AND AGREE AS
                                                       17
                                                            FOLLOWS:
                                                       18
                                                                   1. The Ex Parte Application by Plaintiffs is granted subject to the following
                                                       19
                                                                      revisions to the order;
                                                       20
                                                                   2. The deadline to disclose expert reports shall be retroactively extended to
                                                       21
                                                                      January 4, 2019;
                                                       22
                                                       23          3. The deadline for Defendants to disclose rebuttal reports shall be extended to

                                                       24             February 20, 2019;

                                                       25          4. The deadline for all Parties to conduct expert discovery shall be extended to

                                                       26             March 6, 2019;

                                                       27          5. The deadline for all Parties to hear dispositive motions shall be extended to

                                                       28             April 8, 2019;
                                                                   6. The trial in this matter will be continued to August 13, 2019 at 9:00a.m.;
                                                                      OBJECTION TO MOSES JOSEPH’S MOTION TO CONTINUE HEARING
                                                                                                 2
                                                        1         7. The final Pretrial Conference shall be continued to June 10, 2019 at 1:30
                                                        2            p.m.;
                                                        3         8. Defendants shall have three (3) business days to file and serve the Amended
                                                        4            Answer as proposed herein;
                                                        5         9. The deadline to conduct limited discovery relating only to the amendment
                                                        6            shall be extended to ninety (90) days from the date it is filed;
                                                        7
                                                                  10. The deadline to hear discovery motions related solely to the limited scope of
                                                        8
                                                                     discovery set forth in Paragraph 9, above, shall be extended to one-hundred
                                                        9
                                                                     ten (110) days from the date the amendment is filed.
                                                       10
                                                       11
                                                            DATED: January 25, 2019           FRY LAW CORPORATION
                                                       12
PALMER LAW GROUP




                                                       13
                                                                                              By:_ /s/ Christopher J. Fry___
                   2443 Fair Oaks Boulevard, No. 545




                                                                                                  Christopher J. Fry, Esq.
                      Telephone: (916) 972-0761




                                                       14
                        Sacramento, CA 95825




                                                                                                  Attorney for Plaintiffs
                                                       15
                                                       16
                                                       17   DATED: January 25, 2019           LAW OFFICE OF SPENCER T. MALYSIAK
                                                                                              LAW CORP
                                                       18
                                                       19
                                                                                              By:_ /s/Richard Shoemaker-Moyle__
                                                       20                                         Richard Shoemaker-Moyle, Esq.
                                                                                                  Attorney for Defendants
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26   Order on the next page….
                                                       27
                                                       28


                                                                     OBJECTION TO MOSES JOSEPH’S MOTION TO CONTINUE HEARING
                                                                                                3
                                                        1                                            ORDER
                                                        2
                                                                     Based upon the Stipulation submitted by and between PAUL LEHR and COLLEN
                                                        3
                                                            LEHR (“Plaintiffs”), on the one hand, and Defendants FRANK M. PERRI; PERRI
                                                        4
                                                            ELECTRIC, INC., a California Corporation; (collectively “Defendants”), on the other hand, it
                                                        5
                                                            is hereby ORDERED:
                                                        6
                                                               1.       The Ex Parte Application by Plaintiffs is granted subject to the following
                                                        7
                                                                        revisions to the order;
                                                        8
                                                               2.       The deadline to disclose expert reports shall be retroactively extended to
                                                        9
                                                                        January 4, 2019;
                                                       10
                                                               3.       The deadline for Defendants to disclose rebuttal reports shall be extended to
                                                       11
                                                                        February 20, 2019;
                                                       12
                                                               4.       The deadline for all Parties to conduct expert discovery shall be extended to
PALMER LAW GROUP




                                                       13
                   2443 Fair Oaks Boulevard, No. 545




                                                                        March 6, 2019;
                      Telephone: (916) 972-0761




                                                       14
                        Sacramento, CA 95825




                                                               5.       The deadline for all Parties to hear dispositive motions shall be extended to
                                                       15
                                                                        April 8, 2019;
                                                       16
                                                       17      6.       The trial in this matter will be continued to August 13, 2019 at 9:00a.m.;

                                                       18      7.       The final Pretrial Conference shall be continued to June 10, 2019 at

                                                       19               1:30 p.m.;

                                                       20      8.       Defendants shall have three (3) business days to file and serve the Amended

                                                       21               Answer as proposed herein;

                                                       22      9.       The deadline to conduct limited discovery relating to the amendment shall be

                                                       23               extended to ninety (90) days from the date it is filed;

                                                       24      10.      The deadline to hear discovery related motions as to the limited discovery
                                                       25               shall be extended to one-hundred ten (110) days from the date the
                                                       26               amendment is filed.
                                                       27      11.      Dated: January 25, 2019
                                                       28


                                                                        OBJECTION TO MOSES JOSEPH’S MOTION TO CONTINUE HEARING
                                                                                                   4
